In an action to recover damages for personal injuries, plaintiff appeals from an order dated June 3, 1954, denying her motion for a preference and to vacate an order dated August 31, 1953, which order denied a preference pursuant to rule 9 of the Kings County Supreme Court Rules. Order dated June 3, 1954, reversed, without costs, motion to vacate the order dated August 31, 1953, granted, without costs, and motion for a preference pursuant to rule 9 of the Kings County Supreme Court Rules, granted, without costs. Appeal from order dated August 31, 1953, dismissed, without costs. The affidavit of the physician who treated plaintiff for her injuries, the surgeon’s report, and the bill of particulars indicate that a preference was warranted under the stated rule. Adel, Acting P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.